Case: 1:19-cv-01079-CAB Doc #:1 Filed: 05/13/19 1 of 5. PagelD #: 1

 

EN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

 

WILFRED L. ANDERSON, Pro Se
7230 Kinsman Road #213 CASE#: FILED
Cleveland, OH 44104-4151

A 13 2019

sg: U.S. O87
Plaintiff THER YDISTHIGF OF Oho

VS. NOTICE OF CONSTITUTIONAL.
CHALLENGE OF STATUTE
JUDGE FRANK D. CELEBREEZE, JR ———_ A A lca

8th District Court of Appeals _ 1: 1 9 C V _ 0 1 0 / 9
BOYKO

1 W Lakeside Ave #202 ki i ans GE
Cleveland, OH 44113 wid

vias _ JUDGE BAUGHMAN

=

 

 

Respondent

 

NOTICE OF CONSTITUTIONAL

CHALLENGE OF STATUTE

 

Pursuant to Rule 5.1(a) of the Federal Rules of Civil Procedure, Plaintiff
respectfully files this Notice of Constitutional Challenge of Statute with this Court,
with notice via service to the Attorney General of Ohio (the “Attorney General’).

Plaintiff shows the following partial Ohio Revised Code statue to be challenged:

 

 
 

Case: 1:19-cv-01079-CAB Doc #:1 Filed: 05/13/19 2 of 5. PagelD #: 2

1) ORC 2323.52 (F)(2)

A person who is subject to an order entered pursuant to division
(D)(1) of this section and who seeks to institute or continue any legal
proceedings in a court of appeals or to make an application, other than
an application for leave to proceed under division (F)(2) of this section,
in any legal proceedings in a court of appeals shall file an application
for leave to proceed in the court of appeals in which the legal
proceedings would be instituted or are pending. The court of appeals
shall not grant a person found to be a vexatious litigator leave for the
institution or continuance of, or the making of an application in, legal
proceedings in the court of appeals unless the court of appeals is
satisfied that the proceedings or application are not an abuse of
process of the court and that there are reasonable grounds for the
proceedings or application. If a person who has been found to be a
vexatious litigator under this section requests the court of appeals to
grant the person leave to proceed as described in division (F)(2) of
this section, the period of time commencing with the filing with the
court of an application for the issuance of an order granting leave to
proceed and ending with the issuance of an order of that nature shall
not be computed as a part of an applicable period of limitations within
which the legal proceedings or application involved generally must be
instituted or made.

2) In March 2015 Plaintiff was designated a vexatious litigator.

3) On May 21, 2015, Plaintiff was designated a civil protection order “stalker” after a

4)

CPO was initiated by Luann Mitchell(“Mitchell”), who also initiated the vexatious
litigator motion. Ms. Mitchell was later indicted for perjury (Exhibit “A’) for false
statement made to obtain the civil protection order. There was also substantial
tampering with evidence and a fraud upon the court,

Just as was done in the strangely ex parte vexatious litigator hearing, but that is
addressed in a separate case.

On June 19, 2015, Plaintiff filed a timely appeal as of right (Exhibit “B"), against
the “stalker” designation, but that appeal was labeled-in-error, then ultimately

dismissed because Plaintiff was a vexatious litigator. (Exhibit “C*)

 

 
 

Case: 1:19-cv-01079-CAB Doc #:1 Filed: 05/13/19 3 of 5. PagelD #: 3

6) The vexatious litigator statue prevents a person from initiating a civil action, or an
appeal, without permission, but the constitutional question is whether or not the
ORC 2323.52(F)}(2) statue is designed to prevent an appeliant challenge to an
adverse decision that was not initiated by the vexatious litigator.

The Pertinent Question of Defense

7) Does this statue prevent a vexatious litigator defendant in a civil protection order,
from initiating an appeal of right after an adverse judgment, which was not initiated
by him? And by the way, fraudulently rendered.

8) This overall statue did not prevent the defendant from testifying in his defense
without permission.

9) If he can testify in deferise, does this statue prevent a defendant from filing motions
in his defense when that “defendant” did not institute the legal proceeding? Without
permission?

10)Coincidently, the defendant's motions were struck from consideration in the trial

because of the vexatious status.
Case: 1:19-cv-01079-CAB Doc #: 1 Filed: 05/13/19 4 of 5. PagelD #: 4

11)lt is apparent from this mishandling of this legal situation that the Defendant
(Respondent) in the Common Pleas case was prevented from initiating a
defensive appeal of right by the inappropriate application of ORC
2323.52(F}(2), when his appeal were rejected as vexatious.

Vagueness

12) Therefore, Plaintiff challenges the as-applied constitutionality of ORC 2323.52(F)(2)
on the grounds of vagueness, in the given case, that it may be interpreted to block
a defendant's right to an effective defense in the form of an appeal of right.

13) WHEREFORE, Plaintiff prays that this Honorable Court will grant this
constitutional challenge in favor of the Plaintiff, and ORDER Judge FRANK D.
CELEBREEZE, JR. and/or the Eight District Appeals Court to hear the appeal in
question.

Prospective

14)A “Motion to Set Aside a Void Judgment Procured by Fraud upon the Court” will be
filed in this case (CV-15-820828) in the Common Pleas Court, or in the same
appeals court case, shortly after this action is filed in District Court, and that motion
to vacate a void judgment is not time barred, and can be filed at any time.

15)The as-applied constitutional question is whether it can be arbitrarily dismissed
without a request to proceed, all of which seem to be uniformly rejected, regardless

of the merits of the request.

 

 

 

 

 
Case: 1:19-cv-01079-CAB Doc #: 1 Filed: 05/13/19 5 of 5. PagelD #: 5

16)"[A] void judgment, order, or decree may be attacked at any time or in any court,
either directly or collaterally, without any showing of diligence or a meritorious
defense. Evans v. Corporate Services, 207 Ill App.3d 297, 301, 152 Ill. Dec. 191,
565 N.E.2d 724 (1990).

_17)Hence, this action is relevant in the near future.

. 7
Respectfully submitted, I/

fe
Md f 4ly
Madey
Wilfred L. Anderson, MD, Creditor, Defendant, Pro Se

wilfredanderson@adelphia.net
(216)245-8744

CERTIFICATION

CERTIFICATION BY THE COURT. The court must, under 28 U.S.C. § 2403, certify to
the appropriate (Ohio) attorney general that a statute has been questioned.

Certificate of Service

A true copy of this complaint was e-mailed on the date filed to:

DAVE YOST - Ohio Attorney General
constitution. mail@ohioattorneygeneral.gov
Counsel for Respondent

JUDGE FRANK D. CELEBREEZE, JR.

Mill. hw

Exhibit A — Indictment
Exhibit B appeal 6/16/2015 pages 1-2

Exhibit C — dismissal of appeal
